                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NEW YORK

 CARRIE LYNNE DECHAMPS,

                            Plaintiff,
                    v.
                                                     DECISION & ORDER
 ANDREW SAUL, Commissioner of
                                                        18-CV-6605-MJP
 Social Security,

                            Defendant.



                                  INTRODUCTION
      Pedersen, M.J. Plaintiff Carrie Lynne Dechamps (“Plaintiff”) brings this

action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

seeking judicial review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying her application for disability benefits and Supplemental

Security Income Benefits (“SSI”). Pursuant to 28 U.S.C. § 636(c), the parties have

consented to the disposition of this case by a United States magistrate judge.

(Consent to Proceed, Nov. 15, 2019, ECF No. 16.)

                                   BACKGROUND
      On October 9, 2014, Plaintiff filed an application for Supplemental Security

Income benefits alleging disability beginning October 1, 2014. (Record 1 (“R.”) 189–94)

A hearing was held on January 25, 2017 in Rochester, New York before an

Administrative Law Judge (“A.L.J.”). (R. 32–102.) Plaintiff was represented by David




      1 Record refers to the Certified Record of Proceedings at the Social Security
Administration filed on January 15, 2019, ECF No. 8.
J. Penrose, and a vocational expert also appeared and testified. (R. 32, 115, 245–47.)

On July 14, 2017, the A.L.J. issued an unfavorable decision. (R 7–26.) The Appeals

Council denied Plaintiff’s request for review on June 28, 2018, making the A.L.J.’s

decision the Commissioner’s final decision in the case. This appeal was timely filed.

(R. 1–6; Compl., Aug. 20, 2018, ECF No. 1.)

                            STANDARD OF REVIEW
      Title 42 U.S.C. § 405(g) grants jurisdiction to district courts to hear claims

based on the denial of Social Security benefits. Section 405(g) provides that the

District Court “shall have the power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g) (2007). It directs that when considering a claim, the

Court must accept the findings of fact made by the Commissioner, provided that such

findings are supported by substantial evidence in the record. Substantial evidence is

defined as “‘more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Richardson v.

Perales, 402 U.S. 389 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)); see also Metro. Stevedore Co. v. Rambo, 521 U.S. 121, 149 (1997).

      To determine whether substantial evidence supports the Commissioner’s

findings, the Court must “examine the entire record, including contradictory evidence

and evidence from which conflicting inferences can be drawn.” Brown v. Apfel, 174

F.3d 59, 62 (2d Cir. 1999) (quoting Mongeur v. Heckler, 722 F.2d 1033, 1038 (2d Cir.

1983) (per curiam)). Section 405(g) limits the scope of the Court’s review to two

                                          2
inquiries: whether the Commissioner’s findings were supported by substantial

evidence in the record, and whether the Commissioner’s conclusions are based upon

an erroneous legal standard. Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir.

2003); see also Mongeur, 722 F.2d at 1038 (finding a reviewing court does not try a

benefits case de novo).

      A person is disabled for the purposes of SSI and disability benefits if he or she

is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. §§ 423(d)(1)(A) & 1382c(a)(3)(A). In assessing whether a

claimant is disabled, the A.L.J. must employ a five-step sequential analysis. See Berry

v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam). The five steps are:

      (1)    whether the claimant is currently engaged in substantial gainful
      activity;

      (2)    if not, whether the claimant has any “severe impairment” that
      “significantly limits [the claimant’s] physical or mental ability to do
      basic work activities”;

      (3)    if so, whether any of the claimant’s severe impairments meets or
      equals one of the impairments listed in Appendix 1 of Subpart P of Part
      404 of the relevant regulations;

      (4)   if not, whether despite the claimant’s severe impairments, the
      claimant retains the residual functional capacity [(“RFC”)] to perform
      his past work; and

      (5)   if not, whether the claimant retains the [RFC] to perform any
      other work that exists in significant numbers in the national economy.

20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d

at 467. “The claimant bears the burden of proving his or her case at steps one through

                                          3
four[;] . . . [a]t step five the burden shifts to the Commissioner to ‘show there is other

gainful work in the national economy [which] the claimant could perform.’” Butts v.

Barnhart, 388 F.3d 377, 383 (2d Cir. 2004) (quoting Balsamo v. Chater, 142 F.3d 75,

80 (2d Cir. 1998)).

                                    DISCUSSION
The A.L.J.’s Decision
      In his decision, the A.L.J. followed the required five step analysis for

evaluating disability claims. (R. 12.) Under step one of the process, the A.L.J. found

that Plaintiff had not engaged in substantial gainful activity since October 9, 2014,

the application date. (R. 12.) At step two, the A.L.J. concluded that Plaintiff had the

following severe impairments: fibromyalgia, migraine headaches, asthma, GERD,

obesity, major depressive disorder, and anxiety disorder. (20 C.F.R. § 416.920(c);

R. 12.) At step three, the A.L.J. determined that Plaintiff does not have an

impairment (or combination of impairments) that meets or medically equals one of

the listed impairments. (R. 12–14.) With respect to mental impairments, the A.L.J.

found that the Plaintiff had a mild impairment understanding, remembering, or

applying information. (R. 13.) The A.L.J. further found that Plaintiff had mild

limitations with functioning around others. (Id.) At step four, the A.L.J. concluded

that Plaintiff has the Residual Functional Capacity (“RFC”) to perform light work as

defined in 20 C.F.R. § 416.967(b) except she requires a sit/stand option that allows

for changing position every 60 minutes for up to 5 minutes, without leaving the

workstation. (R. 14.) She cannot reach overhead with her left dominant arm. (Id.)

Pushing and pulling is limited to the weights for light exertion. (Id.) She can tolerate

                                            4
occasional exposure to extreme heat, extreme cold, wetness, humidity, and airborne

irritants. (Id.) She can tolerate moderate noise (office, light traffic). (Id.) She can

interact with the public at Dictionary of Occupational Titles (“DOT”) people function

levels 6 (speaking/signaling), 7 (serving), and 8 (helping/taking instruction), but

cannot perform tandem/teamwork. (Id.) Plaintiff can work to meet daily goals, but

cannot maintain a fast-paced, automated production line pace. (Id.) Plaintiff needs

three additional short, less-than-five-minute breaks, beyond regularly scheduled

breaks. (Id.) Plaintiff can frequently, but not constantly, handle and finger with her

left dominant hand (Id.) At steps four and five, the A.L.J. determined that Plaintiff

had no past relevant work. (R. 21.) The A.L.J. proceeded on to step five and found

that jobs existed in the national and regional economy that Plaintiff could perform.

(R. 21.) Accordingly, the A.L.J. found that Plaintiff was not disabled. (R. 22.)

Plaintiff’s Contentions
      Plaintiff claims that the A.L.J. relied solely upon her own lay opinion to

formulate the RFC finding, and argues that because the A.L.J. provided only a

conclusory reason for discounting the opinion of Celeste Song, M.D., the A.L.J. relied

on no medical opinion in determining Plaintiff’s RFC. (Pl.’s Mem. of Law at 13, Apr.

22, 2019, ECF 11-1.) Plaintiff claims that the treatment records did not contain

vocationally relevant information, and the A.L.J. impermissibly determined

Plaintiff’s abilities exclusively based upon the raw medical data. (Id.) Finally,

Plaintiff argues that the A.L.J.’s reasoning on numerous key findings is based upon

an impermissible mischaracterization of the record. (Id.) Because of its



                                           5
determination, the Court will review only whether the A.L.J. properly discounted Dr.

Song’s opinion.

The A.L.J.’s Discounting of Dr. Song’s Treating Opinion
      In her memorandum, Plaintiff argued that the A.L.J. erred by providing only

a conclusory explanation for discounting the weight of treating physician Dr. Song

(giving some weight rather than controlling weight). (Id. at 19.) The Commissioner

countered that the A.L.J. may discount the opinion of a treating physician when the

opinion is internally inconsistent or inconsistent with other evidence. (Def.’s Mem. of

Law at 21, Jun. 21, 2019, ECF 14-1.)

      The Second Circuit has held that “the opinion of a treating physician on the

nature or severity of a claimant’s impairments is binding if it is supported by medical

evidence and not contradicted by substantial evidence in the record.” Selian v. Astrue,

708 F.3d 409, 418 (2d Cir. 2013) (citing Burgess v. Astrue, 537 F.3d 117, 128 (2d

Cir.2008); Green-Younger v. Barnhart, 335 F.3d 99, 106-07 (2d Cir. 2003); 20 C.F.R.

§ 404.1527(c)(2)); see also Flynn v. Comm'r of Soc. Sec. Admin., 729 F. App’x 119, 121

(2d Cir. 2018) (summary order). In order for an A.L.J. to discount the opinion of a

treating source, the “A.L.J. must explicitly consider, inter alia: (1) the frequently,

length, nature, and extent of treatment; (2) the amount of medical evidence

supporting the opinion; (3) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.” Selian v. Astrue, 708 F.3d

409, 418 (2d Cir. 2013) (citing Burgess, 537 F.3d at 129.) “Even where a treating

source’s opinion is not given controlling weight, the Commissioner must ‘apply the

factors listed ... [and] will always give good reasons . . . for the weight [he] give[s]

                                           6
[claimant’s] treating source’s opinion.’” Mecklenburg v. Astrue, 2009 WL 4042939, at

*4 (W.D.N.Y. Nov. 19, 2009) (quoting 20 C.F.R. §§ 404.1527(d)(2) and 416.927(d)(2)).

      The A.L.J. did not accord Dr. Song’s opinion full weight:

      [the A.L.J.] accord[s] some weight to Dr. Song’s opinion noting that she
      treated the claimant and is familiar with her symptoms and limitations.
      . .Dr. Song’s records indicated that the claimant’s symptoms seemed to
      improve with care and medication. The claimant’s conservative care,
      response to care, and on-going activities are inconsistent with a finding
      that pain or symptoms would frequently interfere with the claimant’s
      attention, concentration and ability to perform simple work tasks.

(R. 17.) The Court has held that an A.L.J. has not met her duty to provide a good

reason for not crediting an opinion when the A.L.J. only provides a “conclusory

explanation” for why the treating physician’s opinion of limitations “is inconsistent

with the record.” Burgess, 537 F.3d at 129. Here, the A.L.J. did not cite to any records

regarding those statements. (R. 17.) Upon review of Dr. Song’s records, it is not

apparent to the Court if Plaintiff’s symptoms improved or not as the A.L.J. described.

This issue is exacerbated because the A.L.J. did not cite to where in the record the

supposed improvements were or even how the improvements manifested themselves.

(R. 458–83; 543–47.) The A.L.J. did not include any citations to, or quotations from,

the parts of Dr. Song’s medical records that showed an improvement. Without some

reference to a specific part of Dr. Song’s record, the A.L.J.’s reasoning is merely

conclusory. The Court will not guess as to what part of the Record the A.L.J. is citing

to, and for that reason, the Court is unable to determine whether substantial evidence

supports the A.L.J.’s determination. Where a decision does not “‘explicitly’ apply the

Burgess factors when assigning weight at step two [there] is a procedural error.”

Selian, 708 F.3d at 419–20. If “the Commissioner has not [otherwise] provided ‘good
                                           7
reasons’ [for its weight assignment],” we are unable to conclude that the error was

harmless and consequently remand for the ALJ to “comprehensively set forth [its]

reasons.” See Halloran, 362 F.3d at 33. If, however, “a searching review of the record”

assures us “that the substance of the treating physician rule was not traversed,” we

will affirm. See id. at 32. Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) The

Court has reviewed the doctor’s office visit records and does not see that “Dr. Song's

records indicated that the claimant’s symptoms seemed to improve with care and

medication.” (R.17.)


                                  CONCLUSION

        For the foregoing reasons, Plaintiff's motion for judgment on the pleadings

(ECF No. 11) is granted and the Commissioner's motion for judgment on the

pleadings (ECF No. 14) is denied. Pursuant to the fourth sentence of 42 U.S.C. §

405(g), this matter is remanded to the Commissioner for an expedited hearing. The

Clerk of the Court is directed to enter judgment in favor of the Plaintiff and close this

case.

IT IS SO ORDERED.

                                               /s/ Mark W. Pedersen
                                               MARK. W. PEDERSEN
                                               United States Magistrate Judge

Dated:     March 30, 2020
           Rochester, New York




                                           8
